Exhibit 10.64
 
AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AGREEMENT is made this 17th day of December, 2010.


BETWEEN:
COREWORX INC., a corporation incorporated under the laws of the Province of
Ontario
 
(the “Borrower”)
 
- and -
 
ACORN ENERGY, INC., a corporation incorporated under the laws of the State of
Delaware
 
(the “Lender”)
 
WHEREAS the Borrower and the Lender entered into a loan agreement (“Original
Loan Agreement”) dated March 14, 2008 and the Lender advanced funds to the
Borrower pursuant to the loan agreement.
 
AND WHEREAS this agreement is intended to amend and restate the Original Loan
Agreement.
 
AND WHEREAS pursuant to a letter of intent dated November 9, 2010 between the
Borrower and the Lender (the “Letter of Intent”), the Lender is prepared to
accept a  reduction of the amount of indebtedness owing as described in the
immediate following recital, and such reduced loan shall continue to constitute
a secured senior ranking loan to the Borrower on the terms and conditions set
out herein.
 
AND WHEREAS the current principal amount of the outstanding loan owing by
Coreworx to Acorn is approximately $5,436,000 (“Outstanding Loan”) as at
September 30, 2010 plus accrued interest, and as consideration for the granting
of the Royalty (as defined in the Letter of Intent and to be further defined in
the Royalty Agreement) and the issuance of the Warrants to the Lender, the
Lender is prepared to agree to a reduction of the principal amount of the
outstanding loans by $1,436,000 to $4,000,000 (the “Amended Loan”) on the terms
and conditions of this Agreement and the Loan Documents.
 
NOW THEREFORE WITNESSETH that in consideration of the Loan (as defined below)
made available by the Lender to the Borrower, the premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties hereto covenant and agree to and in favour of the Lender as
follows:
 
1.1
Schedules

 
The following schedules form an integral part of this agreement (this agreement
and all schedules attached hereto, as amended, supplemented or replaced from
time to time, are collectively referred to as this “Agreement”).


Schedule 1 – Definitions
Appendix A – Promissory Note

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2 – Loan Documents
 
Schedule 3 – Disclosures
 

 
1.2
Headings

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The term “this Agreement”,
refers to this Agreement in its entirety and not to any particular Article,
Section or other portion of this Agreement and includes any agreement
supplemental to this Agreement.  Unless otherwise indicated, references in this
Agreement to Articles and Sections are to Articles and Sections of this
Agreement.
 
1.3 
Currency

 
Unless otherwise specified in this Agreement, all references to dollar amounts
(without further description) shall mean United States Dollars and all payments
shall be made in United States Dollars.
 
1.4 
Conflicts

 
In the event of a conflict or inconsistency between the application of any of
the provisions of this Agreement and the application of any of the provisions of
any of the other Loan Documents (other than the Intercreditor Agreement), the
provisions giving the Lender greater rights or remedies shall govern (to the
maximum extent permitted by Applicable Law), it being understood that the
purpose of this Agreement and any other Loan Document is to add to, and not
detract from, the rights granted to the Lender under the Loan Documents.
 
2.
Acknowledgement of Outstanding Loan

 
The Borrower acknowledges receipt of the Outstanding Loan from the Lender under
the Original Loan Agreement, and further acknowledges that such amount remains
outstanding at the date hereof.  Subject to the terms and conditions of this
Agreement and all documents contemplated herein, the Outstanding Loan is reduced
by $1,436,000 such that the principal amount of the Outstanding Loan shall be
$4,000,000 (“Amended Loan Amount”) effective on and as of the date of this
Agreement.  The Amended Loan shall be evidenced by a promissory note (the
“Promissory Note”) issued in favour of the Lender in the principal amount of
Four Million (US) Dollars (US$4,000,000), substantially in the form of Appendix
A attached hereto and incorporated herein by reference, dated as of the date
hereof, executed by the Borrower.  The Amended Loan shall be payable in
accordance with the terms of the Promissory Note and this Agreement.


3.
Loan and Rate of Interest

 
Subject to the terms and conditions of this Agreement, the Amended Loan shall be
non-interest bearing.  However, interest shall accrue on the balance of the
Amended Loan Amount that has been advanced and remains outstanding and on any
and all other monies due and payable hereunder, after default, at a fixed rate
of interest of Twelve Percent (12%) per annum, calculated monthly, not in
advance, and shall compound semi-annually and be payable on an annual basis in
arrears as set forth in Section 4 hereto.


 
2.

--------------------------------------------------------------------------------

 
 
4.
Terms of Repayment

 
The Borrower shall repay the Lender the principal amount of the Amended Loan,
together with any accrued and unpaid interest thereon until the Amended Loan
amount has been repaid in full, as follows:
 
(a)           12 equal monthly instalments, each such instalment equal to 1/12
of 4% of the Gross Revenues of Coreworx and its Affiliates (and any successor
operating unit of the Borrower’s business) during the period commencing on the
Closing Date and ending December 31, 2011, the first such instalment to be paid
on January 31, 2012 and the subsequent instalments to be paid on the last day of
each of the next eleven months thereafter; and
 
(b)          during the period commencing January 1, 2012, a quarterly
instalment payment equal to 4% of the Gross Revenues of the Borrower and its
Affiliates in respect of each fiscal quarter of the Borrower, payable within 45
days following the end of the quarter.
 
5.
Payment Date

 
In the event that the principal amount of the Amended Loan, the payment
otherwise due on such date shall be due and payable on the nearest Business Day
immediately preceding such date.
 
6.
Payment

 
Unless otherwise directed by the Lender in writing, the principal amount of the
Amended Loan shall be payable by wire or bank draft to be delivered to the
Lender as set forth below.
 
7.
Prepayment

 
Prepayment in whole or in part of the Loan may be made by the Borrower at any
time without notice, bonus or penalty.
 
In the event that the Borrower enters into a Change of Control transaction, the
principal amount of the Amended Loan, together with any accrued and unpaid
interest thereon, shall be payable concurrently with the closing of the Change
of Control transaction.
 
8.
Conditions Precedent

 
This Agreement and the covenants and obligations of the Lender hereunder are
subject to the following conditions being fulfilled to the Lender's sole
satisfaction:
 
 
(a)
Receipt of Loan Documents: The Borrower shall execute and deliver, in form and
substance satisfactory to the Lender and the Lender’s legal counsel, acting
reasonably, the loan documents set out in Schedule 2 (the “Loan Documents”).

 
 
(b)
Perfection of Security: All registrations or filings required to perfect the
security interests granted to the Lender shall have been made in all applicable
jurisdictions to provide the Lender with the priority position it requires
pursuant to the Loan Documents.

 
 
(c)
No Default or Event of Default: No Default or Event of Default shall have
occurred and be continuing or shall occur as a result of the transactions
contemplated by this Agreement.

 
 
(d)
Documents: The Lender shall have received all Loan Documents executed by the
Borrower and all agreements, statements, information, reports and certificates
contemplated herein and as the Lender may otherwise require, all in form and
substance satisfactory to it required by it to consummate the lending
arrangements contemplated hereby.

 
 
3.

--------------------------------------------------------------------------------

 
 
 
(e)
Waivers: The Lender shall have received all waivers, estoppels, consents,
priority agreements and/or subordinations it requires to provide it with its
desired priority security position (subject only to Permitted Encumbrances), all
in form and substance satisfactory to the Lender and the Lender’s legal counsel,
acting reasonably.

 
 
(f)
Resolutions: The Lender shall have received, in form and substance satisfactory
to it, a certified copy of the resolutions of the directors of the Borrower (as
applicable) authorizing the transactions contemplated herein, this Agreement and
the Loan Documents, together with an officer’s certificate of the Borrower (as
applicable) as to the incumbency and signature of the authorized signing
officers of the Borrower.

 
 
(g)
Compliance with Laws: The Lender and the Lender’s legal counsel shall be
satisfied with the Borrower's compliance with any and all applicable Laws
relating to its businesses.

 
9.
Covenants

 
The Borrower covenants and agrees with the Lender that until all amounts owing
by the Borrower to the Lender under this Agreement and the Loan Documents
(including without limitation, all principal, interest, fees and expenses) have
been paid in full, and except as otherwise permitted by the prior written
consent of the Lender:
 
 
(a)
Payment of Principal, Interest, Fees and Expenses: The Borrower shall duly and
punctually pay to the Lender all amounts evidenced by the Promissory Note
payable by the Borrower hereunder, and in the manner provided herein, without
set-off, abatement or deduction of any kind whatsoever.

 
 
(b)
Notification: The Borrower shall forthwith deliver notice to the Lender of: (i)
any Material Adverse Change with respect to the Borrower; and (ii) any
occurrence that is or that reasonably will, with the giving of notice or the
lapse of time, result in a Default or Event of Default.

 
 
(c)
Preservation of Corporate Existence: The Borrower will maintain its existence in
good standing in its governing jurisdiction and shall remain qualified to do
business and own assets in such jurisdictions except where the failure to do so
would not constitute a Material Adverse Change.

 
 
(d)
Collateral: The Borrower shall keep its Intellectual Property free and clear of
all Liens (other than Permitted Encumbrances).

 
 
(e)
Observance of Agreements:  The Borrower will observe and perform, in a timely
fashion:

 
 
(i)
all obligations, covenants, agreements and undertakings on its part required to
be observed or performed under the terms of this Agreement and the Loan
Documents; and

 
 
(ii)
all obligations, covenants, agreements and undertakings on its part required to
be observed or performed under the terms of any document in respect of any other
financing to which it is a party.

 
 
4.

--------------------------------------------------------------------------------

 
 
 
(f)
Payment of Remittances: The Borrower shall pay, on a timely basis and within the
prescribed period of time, all governmental remittances to any Government
Authority as required by Law other than those it is disputing in good faith.

 
 
(g)
Conduct of Business: The Borrower will conduct its business in a proper and
prudent manner so as not to materially affect its ability to perform its
obligations under this Agreement or the Loan Documents.

 
 
(h)
Preservation of Intangible Property: The Borrower shall at all times renew or
cause to be preserved and renewed all material rights, powers, permits,
consents, privileges, franchises, licences, goodwill and intellectual property
owned by it and necessary for the conduct of its business in its reasonable
opinion and shall at all times comply with all Laws applicable to it.

 
 
(i)
Financial and Business Reporting: The Borrower shall deliver, or cause to be
delivered, to the Lender:

 
 
(i)
using its best efforts as soon as possible, and in any event, within ninety (90)
days of the Borrower's financial year-end in each year during the term of the
Loan, annual consolidated financial statements of the Borrower audited by a
chartered accountant licensed to practice in the Province of Ontario and
prepared in accordance with GAAP, together with a calculation of repayments
accrued and payable, report of sales pipeline and backlog;

 
 
(ii)
quarterly, using its best efforts within thirty (30) days, and in any event
within forty-five (45) days, following each fiscal quarter end,
management-prepared financial statements of the Borrower (comprising a balance
sheet, statements of operations and income and changes in cash flows, and notes
thereto), prepared in accordance with GAAP, together with a calculation of
repayments accrued and payable, report of sales pipeline and backlog with
respect to such periods; and

 
The Lender will be permitted to audit the calculation of the repayments at the
Lender’s expense, and the Borrower shall co-operate with the Lender and provide
all relevant information required by the Lender for such purpose at the
Borrower’s own expense; provided that in the event the Lender’s audit determines
that there is a shortage in amount of any repayment by 4% or greater for any one
or more quarters, the Borrower shall be obligated to reimburse the Lender for
the Lender’s audit expenses and costs for such applicable quarter or quarters.
 
 
(j)
Notices: The Borrower shall promptly give written notice to the Lender of:

 
 
(i)
the commencement of any claim, litigation, proceeding or investigation against
the Borrower or any of its assets which, in the event that a decision is
rendered which is adverse to it, may have an adverse effect on the ability of
the Borrower to repay the Amended Loan or have a material adverse effect on the
business of the Borrower; and

 
 
(ii)
the occurrence of any Default or Event of Default under this Agreement or the
Loan Documents, or any documents required to be delivered thereunder.

 
 
5.

--------------------------------------------------------------------------------

 
 
 
(k)
Insurance: The Borrower shall maintain all risks comprehensive insurance
coverage with reputable insurers satisfactory to the Lender in its sole
discretion, and to provide the Lender with evidence of such insurance
satisfactory to it, in amounts and against risks normally insured by owners of
similar businesses (which insurance, at a minimum, shall cover against risk of
loss or damage to property of the Borrower up to its full replacement value, and
including public liability and damage to property of third parties and business
interruption insurance) and the Borrower shall provide written notice to the
Lender within three (3) Business Days of any change to the insurance coverage of
the Borrower or any change by the Borrower of any of its insurers.

 
 
(l)
Keeping of Books: Keep proper books of record and account in which full and
correct entry shall be made of all financial transactions, assets and business
of the Borrower in accordance with GAAP.

 
10.
Negative Covenants

 
The Borrower covenants and agrees with the Lender that until all amounts owing
by the Borrower to the Lender under this Agreement and the Loan Documents
(including without limitation, all principal, interest, fees and expenses) have
been indefeasibly paid in full, the Borrower shall not, without the prior
written consent of the Lender:
 
 
(a)
No Transfer or Pledge of Intellectual Property: Sell, exchange, transfer,
assign, lease, license, encumber, pledge or otherwise dispose of or deal in any
way with the Intellectual Property or any interest therein, or enter into any
agreement or undertaking to do so, except as may be permitted in this Agreement
or in the ordinary course of business; provided that, unless and until the
Borrower has failed to pay any amounts when due hereunder, or to discharge any
of its obligations hereunder or under the Loan Documents, or unless the Borrower
is in default under any of the provisions of this Agreement or under the Loan
Documents, the Borrower may continue to exploit, license, franchise, use, enjoy
and protect (whether in Canada or any foreign jurisdiction) the Intellectual
Property in the ordinary course of the Borrower’s business.

 
 
(b)
No Amalgamation or Reorganization: Enter into a transaction (whether by way of a
reorganization, consolidation, financing, amalgamation, merger, transfer,
liquidation, sale, purchase, assumption of liabilities or obligations, lease or
otherwise), whereby all or a material portion of the undertaking, property or
assets of the Borrower would become the property of any other Person.

 
 
(c)
Change in Nature of Business: Make any material change in the nature of its
business as carried on by it on the date hereof.

 
 
(d)
Transactions With Related Parties:  Enter into any transaction or transactions
with Persons not dealing at arm’s length (as defined in the Income Tax Act
(Canada)) with the Borrower, except in the ordinary course of, and pursuant to
the reasonable requirements of, business and at prices and on terms not less
favourable to the Borrower than could be obtained in a comparable arm’s length
transaction with another Person.

 
 
(e)
Liquidation, etc.:  Take or institute proceedings for the winding-up,
liquidation, reorganization or dissolution of the Borrower.

 
 
6.

--------------------------------------------------------------------------------

 
 
11.
Representations and Warranties

 
The Borrower makes the following representations and warranties to the Lender,
and acknowledges and confirms that the Lender is relying upon such
representations and warranties:
 
 
(a)
Incorporation and Corporate Power: The Borrower has been duly incorporated
and/or organized and is validly existing under the laws of its governing
jurisdiction and it has the necessary power, and is qualified, to carry on its
business in those jurisdictions in which it carries on business.

 
 
(b)
Authorization and Enforceability: The Borrower has the necessary corporate power
and authority to enter into this Agreement and the Loan Documents to which it is
a party and this Agreement and each Loan Document has been, or on the Closing
Date will be, duly executed and delivered by the Borrower and each such document
constitutes, or on the Closing Date will constitute, a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its respective terms.

 
 
(c)
Conflict: The execution and delivery by the Borrower of this Agreement and each
of the Loan Documents to which it is a party, performance by it of its
obligations thereunder in compliance with the provisions thereof do not and will
not:

 
 
(i)
conflict with or result in a breach of any of the terms, conditions or
provisions of:

 
 
(A)
its constating or organizational documents, by-laws or shareholders' agreement,
if any;

 
 
(B)
any Law applicable to it or its property and assets;

 
 
(C)
any contractual provision, including, without limitation any Material Contract,
binding on or affecting it or any of its property and assets, the breach of
which could reasonably be expected to have a material adverse effect upon the
business, assets, condition financial or otherwise of them, respectively; or

 
 
(D)
any writ, judgment, injunction, termination or award which is binding on it or
any of its property and assets; or

 
 
(ii)
result in or permit:

 
 
(A)
the imposition of any Lien on any of its property and assets, other than in
favour of the Lender or in respect of the Concurrent Financing; or

 
 
(B)
the acceleration of the maturity of any indebtedness of the Borrower.

 
 
(d)
Governmental Approvals: The execution and delivery of this Agreement and each of
the Loan Documents by the Borrower and the performance by it of its obligations
thereunder do not require any consent, approval, order, authorization, licence,
exemption or designation of or by any Governmental Authority.

 
 
(e)
Ownership of Assets: The Borrower is the sole and beneficial owner of, or it has
the necessary contractual rights with respect to, all of the Intellectual
Property which is the subject of a Lien in favour of the Lender, with good and
marketable title thereto, free and clear of all Liens except for Permitted
Encumbrances.

 
 
7.

--------------------------------------------------------------------------------

 
 
 
(f)
Financial Information: Any and all financial statements provided by the Borrower
have been prepared in accordance with GAAP and present fairly in all material
respects, the financial position of the Borrower, on a consolidated basis, as at
such date, including, without limitation, all contingent liabilities.

 
 
(g)
Subsidiaries and Affiliates: Other than as disclosed in Schedule 3 hereto, there
are no Affiliates or Subsidiaries of the Borrower who are not a party to this
Agreement.

 
 
(h)
Consent Respecting Loan Documents:  The Borrower has obtained, made, or taken
all consents, approvals, authorizations, declarations, registrations, filings,
notices and other actions whatsoever required (except for registrations or
filings which may be required in respect of any security granted hereunder) in
connection with the execution and delivery by it of each of the Loan Documents
to which it is a party, and the consummation of the transactions contemplated in
the Loan Documents.

 
 
(i)
Filing of Taxes:  The Borrower has filed all federal and provincial tax returns
which are required to be filed and have paid all taxes as shown on such returns
or any assessment received by it to the extent that such taxes have become
due.  No additional proposed tax assessment against the Borrower is known to any
of them.  The provisions for taxes on the books of the Borrower are adequate
under GAAP for all relevant years and for their current fiscal periods.

 
 
(j)
No Litigation:  There is no action or proceeding outstanding, pending or, to the
knowledge of the Borrower, threatened against the Borrower before any court,
administrative agency, tribunal, arbitrator or Governmental Agency which might
involve any Material Adverse Change in the properties, business, prospects or
condition of the Borrower, or question the validity of this Agreement or any
Loan Document to which the Borrower is a party and there are no outstanding
judgments, writs of execution, work orders, injunctions or directives against
the Borrower or any of its properties.

 
 
(k)
Intellectual Property: The Borrower owns or has all proprietary or contractual
rights provided in law, at equity and by statute to all patents, trademarks,
copyrights, industrial designs, software, trade secrets, know-how, concepts,
information and other intellectual and industrial property (collectively, the
“Intellectual Property”) necessary to permit the Borrower to conduct its
business as currently conducted and, following completion of the Loan, proposed
to be conducted.  The Borrower has not received any notice nor does the Borrower
have knowledge of any infringement of or conflict with asserted rights of others
with respect to any Intellectual Property or of any facts or circumstances that
would render any Intellectual Property invalid or inadequate to protect the
interests of the Borrower therein and which infringement or conflict (if subject
to an unfavourable decision, ruling or finding) or invalidity or inadequacy
would have an adverse material effect on the Borrower.  Schedule 3 hereto sets
forth a full, complete and true list of all of the Borrower’s registered and
unregistered trademarks, copyrights, patents, tradenames and service marks
included in the Intellectual Property, and any applications thereof, and
specifies the jurisdictions in which an application for such issuance and any
applications therefor, and specifies the jurisdictions in which an application
for such issuance and registration has been filed, including the respective
registration or application numbers and the names of all registered owners.

 
 
8.

--------------------------------------------------------------------------------

 
 
 
(l)
Registration of Intellectual Property:

 
 
a.
To the extent it has not already done so, the Borrower will take all
commercially reasonable steps to as soon as possible, and in any event the
Borrower shall within 60 days, following the Closing Date, register in the
Borrower’s name all material Copyrights and Trademarks with the appropriate
intellectual property offices of the Canadian Intellectual Property Office, and
will take all steps necessary to prosecute such applications in a timely manner.

 
 
b.
The filings, if any, in the various patent, trade mark, copyright and other
intellectual property offices, are in good standing, and are registered in the
Borrower’s name, and all steps necessary to maintain such filings and to
prosecute the applications have been taken and will be taken in a timely manner.

 
 
c.
Upon all appropriate filings being made in any applicable patent office,
copyright office, trade mark office and all relevant personal property
registries, this Agreement is effective to create a valid and continuing first
priority security interest and charge in favour of the Lender in the Trade
Marks, Copyrights and Patents for which any filings have been made in such
offices.

 
 
(m)
Permitted Encumbrances: Schedule 3 hereto sets forth all Permitted Encumbrances
in respect of the Borrower as at the date hereof referred to in clause (v) of
the definition of “Permitted Encumbrances”.

 
 
(n)
Compliance with Laws: The Borrower is in compliance with any and all applicable
Laws relating to its business.

 
 
(o)
Capitalization:  Schedule 3 hereto sets forth the capitalization of the Borrower
as of the date hereof including the following: (i) the number of shares of the
Borrower’s issued and outstanding common stock; (ii) the number of options,
warrants and other securities or rights pursuant to which the holders thereof
may acquire shares of the Borrower’s common stock; (iii) the amount of the
Borrower’s outstanding debentures; and (iv) the name of each holder of the
Borrower’s common stock, options, warrants, other convertible securities and
debentures, together with the number of such securities registered in the name
of each such holder.

  
12.
Default

 
The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:
 
 
(a)
Non-Payment: The non-payment when due (whether at stated maturity, upon
acceleration, or otherwise) of any amounts owing to the Lender under this
Agreement or any other Loan Document.

 
 
(b)
Non-Performance: Any breach (other than by reason of non-payment pursuant to
Section 14(a) hereto) by the Borrower of any of its undertakings,
representations, warranties, covenants, conditions or other obligations under
the terms of this Agreement or any of the Loan Documents, which breach is not
cured within thirty (30) days following the date on which the Lender gives
written notice to the Borrower of such default.

 
 
9.

--------------------------------------------------------------------------------

 
 
 
(c)
Ceasing to Carry on Business: If the Borrower ceases or threatens to cease to
carry on its business, whether voluntarily or involuntarily.

 
 
(d)
Winding Up: If an order is made, an effective resolution is passed, or agreement
is made for the winding-up, liquidation or dissolution of the Borrower.

 
 
(e)
Bankruptcy, Insolvency, etc.: If the Borrower:

 
 
(i)
makes a sale of its assets in bulk or makes a general assignment for the benefit
of creditors or any proceeding is instituted by the Borrower seeking relief on
its behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency, reorganization or relief of debtors,
or seeking the appointment of receiver, receiver and manager, liquidator,
trustee, or other similar official for it or for any substantial part of its
properties or assets or if the Borrower shall take any action to authorize any
of the actions set forth in this paragraph;

 
 
(ii)
has any proceeding instituted against it seeking to have an order for relief
entered against it as debtor or to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding-up, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of receiver,
trustee, custodian or other similar official for it or for any substantial part
of its properties or assets; or

 
 
(iii)
if a custodian or a sequestrator or a receiver or manager or any other officer
with similar power shall be appointed of the Borrower or of the property of the
Borrower or any part thereof.

 
 
(f)
Seizure of Property: If an encumbrancer seizes or takes possession of any
material property or assets of the Borrower, or any part thereof, or if any
process of distress of execution be levied or enforced upon or against such
property and remains unsatisfied for such period as would permit such property
to be sold thereunder, less two (2) Business Days; provided that such process is
not in good faith disputed by the Borrower, in appropriate proceedings, in which
case it shall give security which, in the absolute discretion of the Lender,
shall be deemed sufficient to pay in full the amount claimed in the event it
shall be held to be a valid claim.

 
 
(g)
Cross-Default: If the Borrower defaults in any obligation in respect of (i)
indebtedness for money borrowed (or security granted pursuant thereto), where as
a result of such default, the maturity of such indebtedness is or may be
accelerated, provided that any such default has not been cured within the time
frame provided thereunder.

 
 
(h)
Unperfection of Security: If at any time after execution and delivery of this
Agreement, any of the Loan Documents ceases to be in full force and effect or if
any of the Loan Documents is declared by a court or tribunal of competent
jurisdiction to be null and void or the validity, enforceability or priority
thereof is contested by the Borrower.

 
 
10.

--------------------------------------------------------------------------------

 
 
13.
Remedies

 
Upon the occurrence of a Default or an Event of Default that remains uncured and
at any time thereafter, and subject to the terms of the Intercreditor Agreement,
the Lender may: (i) declare that any obligation of the Lender hereunder is
immediately terminated; (ii) declare that the Amended Loan Amount and any and
all other fees, costs and expenses are due and payable whereupon all
indebtedness and liability of the Borrower in respect thereof, together with all
other monies and amounts payable hereunder, shall be immediately due and
payable; (iii) retain any amounts which the Borrower may be entitled to receive
as an adjustment of additional interest as a genuine pre-estimate of liquidated
damages; (iv) may exercise any right or recourse and proceed by any action,
suit, remedy or proceeding against the Borrower authorized or permitted by law
or in equity for the recovery of all indebtedness and liabilities of the
Borrower to the Lender hereunder; and (v) proceed to exercise any and all rights
hereunder or under the Loan Documents.  Notwithstanding any other provisions of
this Agreement, upon the occurrence of a Default or an Event of Default that
remains uncured, the Lender may, at its discretion, send, in addition to any
notice of such default hereunder, a notice of intention to enforce security
pursuant to Section 244 of the Bankruptcy and Insolvency Act (Canada), or any
successor provision, if any, such that the time period under such notice shall
run concurrently with any other notices under the terms of this Agreement.
 
No right, power or remedy conferred upon or reserved to the Lender by this
Agreement or any of the other Loan Documents is intended to be exclusive of any
other right, power or remedy, but each and every such right, power and remedy
shall be cumulative and concurrent and shall be in addition to any other right,
power and remedy given hereunder, under any of the other Loan Documents or now
or hereafter existing at law, in equity or by statute.  No delay or omission by
the Lender to exercise any right, power or remedy accruing upon the occurrence
of any Default or Event of Default shall exhaust or impair any such right, power
or remedy or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein, and every right, power and remedy given by
this Agreement and the other Loan Documents to the Lender may be exercised from
time to time and as often as may be deemed expedient by the Lender.
 
Subject to the terms of the Intercreditor Agreement, any or all proceeds
resulting from the exercise of any or all of the foregoing remedies shall be
applied as set forth in any applicable Loan Document providing the remedy or
remedies exercised; if none is specified, or if the remedy is provided by this
Agreement, then as follows: (i) to the costs and expenses, including without
limitation reasonable legal fees and disbursements incurred by the Lender in
connection with the exercise of its remedies; (ii) to the expenses of curing the
default that has occurred, in the event that the Lender elects, in its sole
discretion, to cure the default that has occurred; (iii) to the payment of
amounts owing by Borrower under the Loan Documents, including but not limited to
the payment of the principal of and interest on the indebtedness evidence by the
Promissory Note, in such order of priority as the Lender shall determine in its
sole discretions; and (iv), the remainder, if any, to the Borrower or to any
other person lawfully hereunto entitled.
 
14.
Set-Off

 
The amounts due and payable by the Borrower under this Agreement and the Loan
Documents shall be made in full and shall not be subject to any deduction,
withholding, set-off or counterclaim by the Borrower for any reason.
 
15.
Power of Attorney

 
The Borrower hereby grants to the Lender and its officers, employees and agents
from time to time, with full power of substitution, its power of attorney, upon
a Default or an Event of Default that  remains uncured, to do all such acts,
matters and things that the Lender may deem necessary to give effect to this
Agreement. This power of attorney is coupled with an interest and is irrevocable
until all obligations of the Borrower have been indefeasibly paid and satisfied
in full. The Borrower shall indemnify and save the Lender harmless from and
against any and all claims, losses, expenses, demands, debts, liabilities and
obligations incurred by the Lender in connection with any of the foregoing which
indemnity is severable and distinct from the remainder of this Agreement and
shall survive any termination of this Agreement for any reason whatsoever.
 
 
11.

--------------------------------------------------------------------------------

 
 
16.
Indemnity

 
The Borrower agrees to indemnify and hold the Lender and its officers,
directors, employees, agents and advisors (each, an “Indemnified Person”)
harmless from and against any and all suits, actions, demands, obligations,
proceedings, claims, damages, losses, liabilities, costs and expenses of any
kind or nature whatsoever (including any and all reasonable professional fees
and disbursements incurred by the Lender in connection with the preparation,
negotiation and enforcement of this Agreement and any other Loan Document) which
may be instituted, asserted against or incurred by any Indemnified Person as a
result of or arising out of, a loan having been extended, suspended or
terminated under this Agreement or the Original Loan Agreement, any breach of
the representations, warranties or covenants of the Borrower, any breach or
violation of any Laws, the transactions contemplated hereunder or under any
other Loan Documents, any investigation, litigation or proceeding in connection
herewith or any other Loan Document, and the enforcement, performance,
administration, action or inaction by any of the Indemnified Persons of or under
this Agreement or any of the other Loan Documents, including, without
limitation, relating to the operation of the Borrower's business and any
environmental liability (collectively, the “Indemnified Liabilities”), except to
the extent to that any such Indemnified Liabilities are finally determined by a
court of competent jurisdiction to have resulted solely from such Indemnified
Person's gross negligence or wilful misconduct. No Indemnified Person shall be
responsible or liable to any other party to this Agreement or any other Loan
Document, any heir, executor, administrator, other legal personal
representative, successor, assignee or third party beneficiary of such Person or
any other Person asserting claims derivatively through such party, for indirect,
punitive, exemplary or consequential damages which may be alleged or incurred as
a result of or arising out of any of the above, including, without limitation,
credit having been extended, suspended or terminated under this Agreement or any
other Loan Document, or any of the transactions contemplated under this
Agreement or any other Loan Document.  This indemnity is severable and distinct
from the remainder of this Agreement and shall survive any termination of this
Agreement for any reasons whatsoever.
 
17.
Performance of Covenants

 
If the Borrower fails to perform any of the covenants or fulfill any of the
conditions contained in this Agreement, the Lender may, in its discretion,
perform any of the covenants or fulfill any condition capable of being performed
by it and, if any such covenant or condition requires the payment or expenditure
of money, it may make such payments or expenditures with its own funds, but
shall be under no obligation to do so; and all sums so expended or advanced by
the Lender shall be immediately due and payable to it by the Borrower, shall
until paid be deemed to be added and form part of the Amended Loan and shall
bear interest payable monthly at the same rate of interest as set forth herein
until paid, and shall be secured by the Loan Documents, but no such performance
or payment shall be deemed to relieve the Borrower from any occurrence of an
Event of Default.
 
18.
Assignment

 
The Borrower shall not assign or transfer any of its rights and obligations
under this Agreement or the Loan Documents without the prior written consent of
the Lender, which consent may be unreasonably withheld.  In the event of any
such assignment, the Borrower shall not be relieved of its rights and
obligations under this Agreement and the Loan Documents without the express
written consent of the Lender. Subject to the right of first offer of the
shareholders of the Corporation set forth in the Shareholders Agreement, this
Agreement is saleable, assignable and transferable by the Lender, and any
successor or assign thereof, in whole or in part without any requirement for the
consent of the Borrower.
 
 
12.

--------------------------------------------------------------------------------

 
 
19.
Waiver of Breach

 
The Borrower hereby waives diligence, notice of default, notice of intent to
accelerate, notice of acceleration, demand, presentment and protest and any
other notices whatsoever as well as notice of non-payment to the extent
permitted by Law.  No failure, delay or omission of the Lender in exercising any
right or remedy in respect of non-compliance with any provision of this
Agreement or any Loan Document, whether before or after the happening of any
Event of Default, shall impair any such right or shall operate as a waiver
thereof or as a waiver of any such Event of Default. Any waiver by the Lender
under this Agreement or any Loan Document must be in writing and shall be
effective only in the specific instance and for the purpose for which it is
given and shall not constitute a waiver of any other rights and remedies of the
Lender with respect to any other or future non-compliance.  No single or partial
exercise by the Lender of any right or remedy precludes any other or further
exercise thereof, or precludes any other right of remedy.
 
20.
Interest and Loan Charges Not to Exceed Maximum allowed By Law

 
In no event shall the aggregate “interest” as that term is defined in Section
347 of the Criminal Code (Canada)) received by or payable to the Lender in
connection with the transactions contemplated in the Loan Documents exceed the
effective annual rate of interest on the “credit advanced” (as defined therein)
lawfully permitted under that section.  The effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term that the principal amount of the Loan is
outstanding and in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries is appointed by the Lender will be conclusive
for the purposes of such determination.  The parties do not intend that the
aggregate interest payable in connection with the transactions contemplated
hereby will exceed such lawfully permitted rate or amount.  Notwithstanding
anything to the contrary herein contained, if the aggregate interest payable
hereunder exceeds such lawfully permitted rate or amount, the rate and the
amount of interest on the principal hereof shall be the maximum rate and amount
permitted by law.  If the aggregate interest paid or payable to the Lender in
connection with the transaction contemplated in the Loan Documents would, if
paid to the Lender in the manner contemplated hereby and thereby, exceed the
lawfully permitted rate or amount, then the Lender shall be entitled to defer
the timing of receipt or vary the manner of payment of any interests or amount
paid or payable to the Lender in connection with the transactions contemplated
hereunder or thereunder, or to otherwise vary the terms pursuant to which or
another manner in which interest or any portion thereof or any other amount
shall be paid to the Lender so that such payment will not be in violation of
applicable law (provided that such variation does not adversely affect the
Borrower).
 
21.
Further Assurances

 
The Borrower shall execute and deliver to the Lender such additional documents
and shall provide such additional information as the Lender may reasonably
require to carry out the terms of this Agreement and to be informed of the
status and affairs of the Borrower.
 
 
13.

--------------------------------------------------------------------------------

 
 
22.
Governing Law

 
The validity, interpretation and enforcement of this Agreement and the other
Loan Documents shall be governed by and construed in accordance with, the laws
of the Province of Ontario and of Canada applicable therein.
 
23.
Successors and Assigns

 
All covenants, agreements, representations and warranties made herein or in any
certificate delivered in connection herewith shall bind and enure to the benefit
of the heirs, executors, administrators, other legal representatives, successors
and assigns of the Borrower and the successors and assigns of the Lender.
 
24.
Amendment and Waiver

 
No provision of this Agreement any of the Loan Documents may be changed,
replaced, supplemented, modified or amended other than by an agreement in
writing signed by all of the parties hereto or thereto.
 
25.
Severability

 
If any provision of this Agreement or of any other agreement made in connection
herewith is held to be illegal or unenforceable, such provision shall be fully
severable, and the remaining provisions of the applicable agreement shall remain
in full force and effect and shall not be affected by such provision's
severance.  Furthermore, in lieu of any such provision, there shall be added
automatically as a part of the applicable agreement a legal and enforceable
provision as similar in terms to the several provision as may be possible.
 
26.
No Obligation to Advance

 
Neither execution nor delivery of this Agreement, in and of itself, shall
obligate the Lender to make any advance to the Borrower hereunder.
 
27.
Evidence of Indebtedness

 
The Lender's accounts and records constitute, in the absence of manifest error,
conclusive evidence of all amounts owing or payable by the Borrower to the
Lender and all amounts referred to herein shall be in United States dollars.
 
28.
Survival and Non-Merger

 
All representations, warranties, covenants and agreements made in this Agreement
or otherwise in writing in connection with this Agreement by the Borrower shall
remain binding on each of them notwithstanding the advance of the Loan.  The
covenant of the Borrower to pay interest at the rate provided herein shall not
merge in any judgment in respect of any obligation of the Borrower under this
Agreement and any judgment shall bear interest at the same rate.
 
29.
Time of Essence

 
Time shall be of the essence of this Agreement.
 
 
14.

--------------------------------------------------------------------------------

 
 
30.
Notices

 
Except as otherwise expressly provided herein, any notice, report or other
communication which may be or is required to be given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been validly served,
if given or hand delivered or sent by facsimile, or other electronic
communication, or three (3) days after deposit in the mail with Canada Post,
with proper first class postage prepaid and addressed to the party to be
notified or to such other address as any party hereto may designate for itself
by like notice, as follows:
 
 
(a)
if to the Borrower, at:

 
Coreworx Inc.
22 Frederick Street, Suite 800
Kitchener, ON
N2H 6M6


Attention: Ray Simonson, Chief Executive Officer
Facsimile:  (519) 772-3182
 
 
(b)
if to the Lender, at:

 
Acorn Energy, Inc.
4 West Rockland Road
1st Floor
Montchanin, Delaware  19710


Attention: Mr. John Moore
Facsimile: (302) 994-3086


31.
Communications

 
The Borrower hereby consents to the Lender disclosing such details of the Loan
as may be required under the Exchange Act.
 
32.
Permitted Encumbrances

 
For greater certainty, it is hereby understood and agreed by the parties hereto
that the definition and use of the term “Permitted Encumbrances” shall mean that
such Liens are permitted to exist but shall in no way be interpreted to mean
that such Liens are entitled to any priority over the Lender's Liens (other than
those Liens specifically acknowledged to in writing by the Lender as entitled to
priority over the Lender’s Liens or those Liens subject to the Intercreditor
Agreement) solely by virtue of this Agreement and the Loan Documents and the
Borrower hereby expressly acknowledges and agrees that any such Liens not
properly perfected under applicable Law shall not be entitled to any priority
over the Lender's Liens and that this Agreement and the Loan Documents are not
intended to confer any rights or any person whatsoever who is not a party
hereto.
 
33.
Counterparts

 
This Agreement may be executed and any number of counterparts, each of which
shall be deemed to be an original and which together shall constitute one and
the same agreement.


 
15.

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have hereunto duly executed this Agreement
as of the day and year first above written.
 

 
ACORN ENERGY, INC.
 
   
 
  
 
Name:
 
Title:
     
  
 
Name:
 
Title:
     
I/We have authority to bind the company.
     
COREWORX INC.
     
  
 
Name:
 
Title:
     
I/We have authority to bind the company.



 
16.

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
DEFINITIONS
 
(a)
“Affiliate” shall have the meaning ascribed to it in the Business Corporations
Act (Ontario).

 
(b)
“Business Day” means any day except Saturday, Sunday or any statutory holiday in
the Province of Ontario.

 
(c)
“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by a
Person or more than one Person, acting jointly and in concert with each other,
other than the Lender and/or its Affiliates, of more than fifty percent (50%) of
the voting rights or equity interests or shares in the Borrower; (ii) a
replacement of more than one-half of the members of the Borrower's board of
directors in a single election of directors, other than any new directors that
are approved by the Lender and/or its Affiliates and an acquisition after the
date hereof by a Person or more than one Person, acting jointly and in concert
with each other, other than the Lender and/or its Affiliates, of more than
thirty-five percent (35%) of the voting rights or equity interests or shares in
the Borrower; (iii) a merger or consolidation of the Borrower or any subsidiary
or a sale of more than one-half of the assets of the Borrower in one or a series
of related transactions, other than with or to the Lender and/or its Affiliates,
unless following such transaction or series of transactions, the holders of the
Borrower's securities prior to the first such transaction continue to hold at
least two-thirds of the voting rights and equity interests or shares in the
surviving entity or acquirer of such assets; (iv) a recapitalization,
reorganization or other transaction involving the Borrower or any subsidiary
that constitutes or results in a transfer of more than fifty percent (50%) of
the voting rights or equity interests or shares in the Borrower, other than to
the Lender and/or its Affiliates, unless following such transaction or series of
transactions, the holders of the Borrower's securities prior to the first such
transaction continue to hold at least two-thirds of the voting rights and equity
interests or shares in the surviving entity or acquirer of such assets; or (v)
the execution by the Borrower or its controlling shareholders of an agreement
providing for or reasonably likely to result in any of the foregoing events,
other than with the consent of the Lender.

 
(d)
“Closing Date” means the date on which this Agreement, the Promissory Note
evidencing the Amended Loan and any and all Loan Documents are executed by the
parties hereto and thereto.

 
(e)
“Concurrent Financing” means the convertible debenture financing to be completed
by the Borrower resulting in gross proceeds to the Borrower of up to $3,000,000,
on or before the Closing Date, of which at least $1,000,000 shall have been
invested by management and employees of the Borrower.

 
(f)
"Copyrights" means all of the Borrower’s current and future copyrights including
the copyrights, if any, listed in Schedule "A" to the Intellectual Property
Security Agreement.

 
(g)
“Default” means any event or circumstance, the occurrence or non-occurrence of
which would, with the giving of a notice, lapse of time or combination thereof,
constitute an Event of Default.

 
(h)
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 
 
17.

--------------------------------------------------------------------------------

 
 
(i)
"GAAP", when used in respect of accounting terms or accounting determinations
relating to a Person, means generally accepted accounting principles in effect
from time to time in Canada, being those accounting principles set forth in the
Handbook or other official record of accounting principles in Canada from time
to time published by the Institute of Chartered Accountants in Canada, as those
principles may be amended, varied or replaced by International Financial
Reporting Standards (IFRS) then in effect and generally accepted in Canada and
adopted or required to have been adopted by the Person.

 
(j)
“Governmental Authority” means any nation, federal government, province, state,
municipality or other political subdivision of any of the foregoing, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions.

 
(k)
"Gross Revenues" means all revenues of the Borrower and its Affiliates from all
sources including the fair market value of any non-cash consideration received
directly or indirectly by the Borrower and its Affiliates and all proceeds and
personal property in any form derived directly or indirectly from any dealing
with the Intellectual Property, calculated in accordance with GAAP consistently
applied.  For greater certainty, no deductions will be allowed in such
calculation except for documented Reimbursable Expenses.

 
(l)
“Intellectual Property” has the meaning ascribed thereto in paragraph 11(k) of
this Agreement.

 
(m)
“Intercreditor Agreement” means the agreement dated on or about the date hereof
among the Borrower, the Lender, certain employees of the Borrower and the
Investors.

 
(n)
“Investors” means purchasers of certain secured convertible debentures under the
Concurrent Financing.

 
(o)
“Law” shall mean all statutes, codes, ordinances, decrees, rules, regulations,
customs, treaties, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards, directives, customs, policies or guidelines whether or not having the
force of law, or any provisions of the foregoing.

 
(p)
“Lien” means any mortgage, charge, pledge, right of set-off, title retention,
hypothec, security interest, lien, assignment, claim or other encumbrance of any
nature or kind whatsoever, whether fixed or floating, statutory or consensual,
and howsoever created.

 
(q)
“Loan Documents” shall mean this Agreement any and all documents ancillary to
this Agreement, including, without limitation, those documents referred to in
Schedule 2 hereto.

 
(r)
“Material Contract” means any contract to which the Borrower is a party and
which has a value, on an annualized basis, equal to or greater than Fifty
Thousand Dollars (CDN$50,000) to the Borrower, as the case may be and which
shall include any agreement or other document entered into by the Borrower in
respect of any Concurrent Financing.

 
(s)
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, properties, assets, liabilities
or prospects of the Borrower, taken as a whole.

 
 
18.

--------------------------------------------------------------------------------

 
 
(t)
"Patents" means all of the Borrower’s patents that have been or will be granted,
including any and all: (i) inventions and improvements thereof; (ii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; (iii) income, royalties, damages and payments now and hereafter due
and/or payable to the Borrower with respect thereto including damages and
payments for past or future infringements or misappropriations thereof; (iv)
rights to sue for past, present and future infringements or misappropriations
thereof; and (v) all other rights corresponding thereto throughout the world;
and includes the patents and patent applications, if any, listed in Schedule "C"
to the Intellectual Property Security Agreement.

 
(u)
“Permitted Encumbrance” means Liens set forth in Schedule 3 hereto in respect of
which a priorities agreement or an estoppel confirmation, satisfactory to the
Lender in its sole discretion, has been entered into with the Lender or provided
to it; provided that any indebtedness secured thereby is not increased without
the Lender’s prior written consent.

 
(v)
“Person” means an individual, partnership, corporation, trustee, trust,
unincorporated organisation, non-share capital corporation, limited liability
company, or any federal, provincial or municipal governmental body, corporation,
commission, board, agency, foundation, association, counsel or other
governmental authority of any kind whatsoever, or any other entity whatsoever.

 
(w)
“Promissory Note” shall have the meaning given such term in Section 3 hereto.

 
(x)
"Reimbursable Expenses" means those out-of-pocket costs and expenses incurred by
the Borrower or its employees or consultants in the ordinary course of business,
and which are specifically invoiced and paid to the Borrower by its customers
and reimbursed by the Borrower to its employees or consultants, as the case may
be.

 
(y)
“Shareholders Agreement” means the shareholders agreement dated on or about the
date hereof among the Borrower, the Lender and all of the Investors.

 
(z)
“Subsidiary” shall have the meaning ascribed to it in the Business Corporations
Act (Ontario).

 
(aa)
"Trade Marks" means all of the Borrower’s current and future trade marks
including the trade marks, if any, listed in Schedule "D" to the Intellectual
Property Security Agreement.

 
(bb)
“Warrants” shall mean warrants to be issued by the Borrower, each warrant
entitling its holder to purchase one common share of the Borrower at a price of
CDN$0.10, subject to adjustment in certain circumstances, during the period of
60 months commencing upon the Closing Date.

 
 
19.

--------------------------------------------------------------------------------

 
Exhibit 10.64
 
SCHEDULE 2
 
LOAN DOCUMENTS
 
 
1.
The Promissory Note.

 
 
2.
An intellectual property security agreement (the “Intellectual Property Security
Agreement”) providing for a first Lien in favour of the Lender (subject only to
any future Lien in favour of the Lender ranking pari passu with the indebtedness
of the Borrower to the Lender and the security pursuant to the terms of any
Concurrent Financing) over all of the Borrower's present and after acquired
intellectual property; provided however that, notwithstanding the foregoing, the
Amended Loan and the security interest of the Borrower hereunder and under the
Intellectual Property Security Agreement shall rank in priority to all other
indebtedness and all other security interests granted by the Borrower including
all indebtedness incurred under the Concurrent Financing and all security
interests to be granted pursuant thereto in the event that the management and
employees of the Borrower have not invested a minimum of $1,000,000 under the
Concurrent Financing.

 
 
3.
The Intercreditor Agreement.

 
 
4.
A form of royalty agreement to be executed by and between the Lender and the
Borrower.

 
 
5.
A form of warrant certificate representing 3,625,209 Warrants of the Borrower,
to be executed and delivered by the Borrower to the Lender.

 
 
6.
All necessary acknowledgements, estoppels, subordinations, non-disturbance
agreements, priority agreements, inter-creditor agreements, waivers or consents,
which are necessary in the Lender's sole opinion to provide it with its desired
priority position of the Lender.



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.64
 
SCHEDULE 3
 
DISCLOSURES
 
[NTD: Borrower to provide with references to applicable sections in the
Agreement.]


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.64
 
APPENDIX A
 
PROMISSORY NOTE
 
 
 

--------------------------------------------------------------------------------

 
 